Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions Financial Highlights and Counsel and Independent Registered Public Accounting Firm, and to the use of our report dated July 18, 2008, which is incorporated by reference, in this Registration Statement (Form N-1A 002-65232 and 811-2946) of Dreyfus Municipal Money Market Fund, Inc. ERNST & YOUNG LLP New York, New York September 25, 2008
